Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgments
This action is a non-final rejection
Claims 1-4, 8-13, 17-18 are pending
Claims 1-2, 4, 8-11, 13, 17-18 has been amended 
Claims 5-7 and 14-16 have been cancelled
Claims 1-4, 8-13, 17-18  are rejected under 35 USC § 101
Claims 1-4, 8-13, 17-18 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 9-19-2019 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-4, 8-13, 17-18] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-4, 8-13, 17-18, the claims recite an abstract idea of card replacement for a lost or not received card. 

-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 10 recite a method and system for card replacement. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “determining, , by the card issuer…, that the lost or not received card has not been provisioned to an electronic wallet associated with the cardholder “; “generating, by the card issuer…, a token for the lost or not received card“; “provisioning, by the card issuer…,  the token for the lost or not received card …“; “generating, by the card issuer…, a replacement card number for the lost or not received card“; “requesting, by the card issuer…, that a token service provider assign the token for the lost or not received card to the replacement card number“; “updating, by the card issuer…, a customer profile with the replacement card number “; and “wherein the token service provider changes an association of a token from being associated with the lost or not received card to being associated with the replacement card number, and provides … with replacement card information“; falls under the grouping of certain methods of organizing human activity under fundamental economic practices and or commercial transactions as it recites card replacement for a lost or not received card. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claims 1 and 10 recite: “backend comprising at least one computer processor“; “the electronic wallet”; and “via an electronic wallet provider“; In addition Claim 10 recites: “an electronic device associated with a cardholder executing a card issuer application and an electronic wallet application“; and “a token service provider“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition Claims 1 and 10 recite: “receiving, by a card issuer… and from a cardholder, a request to replace a lost or not received card”; “retrieving, by the card issuer backend, card information from a customer record, the card information comprising a card number and an expiration date”; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claims 1 and 10 recite: “backend comprising at least one computer processor“; “the electronic wallet”; and “via an electronic wallet provider“; In addition Claim 10 recites: “an electronic device associated with a cardholder executing a card issuer application and an electronic wallet application“; and “a token service provider“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f))
In addition Claims 1 and 10 recite: “receiving, by a card issuer… and from a cardholder, a request to replace a lost or not received card”; “retrieving, by the card issuer backend, card information from a customer record, the card information comprising a card number and an expiration date”; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-9, dependent on claim 1 and claims 11-18 dependent on claim 10 are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 10 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 2 dependent on claim 1 and claim 11 dependent on claim 10 merely recite additional steps that amount to no more than insignificant extra-solution activities to an electronic device associated with the cardholder”.  These claims amounts to no more than receiving the request to replace the card from an issuer application, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 3 dependent on claim 1 and claim 12 dependent on claim 10 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 3 and 12 recite “wherein the request to replace the lost or not received card is received from a browser”.  These claims amounts to no more than receiving the request to replace the card, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 4 dependent on claim 1 and claim 13 dependent on claim 10 amount to mere instructions to apply the abstract idea of claims 1 and 10 using a generic computer, by reciting “wherein the step of determining that the lost or not received card has not been provisioned to the electronic wallet 

Claim 8 dependent on claim 1, and claim 17 dependent on claim 10 merely adds to the abstract idea of claims 1 and 10 respectively.  By reciting “wherein the step of generating a replacement card number for the lost or not received card comprises: marking by the card issuer backend the lost or not received card as lost or not received; and generating by the card issuer backend the replacement card number for the lost or 

Claim 9 dependent on claim 1, and claim 18 dependent on claim 10 merely adds to the abstract idea of claims 1 and 10 respectively.  By reciting “wherein the replacement card information comprises replacement card data and replacement card art for the replacement card number”; it adds to the abstract idea of card replacement for a lost or not received card whereby the replacement card information comprises replacement card data and replacement card art for the replacement card without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 


Claims 1-4, 8, 10-13 and 17 are rejected under 35 U.S.C. 103 as being un-patentable by Goyal et. al. (US 2018/0276656 A1) hereinafter “Goyal”, in view of Colon et.al. (US 2013/0159178 A1) hereinafter “Colon”, in view of Mendes et. al. (US 2013/0346305 A1) hereinafter “Mendes”, in further view of Wei et. al. (US 7962418 B1) hereinafter “Wei”.

Regarding claims 1 and 10 Goyal teaches: 
receiving, by a card issuer backend comprising at least one computer processor and from a cardholder, a request to replace a lost or not received card; (See at least [0094] via; “…At block 1002 in FIG. 10, the user/account holder reports to the account issuer that her/his payment account card has been lost…”; in addition see at least [0095] via: “…Block 1004 represents a determination by the account issuer that the circumstances are such that a replacement card should be issued…”; in addition see at least [0034] via; “…Among the payment system components shown in FIG. 3 are…an issuer computer 112a…”)   
generating, by the card issuer backend, a token for the lost or not received card by mimicking entry of card information by the cardholder into the electronic wallet; (See at least [0026] via; “…the token service provider 204 may perform such functions … generating and issuing payment tokens, … token provisioning (e.g., provisioning NFC-capable mobile devices with token values; personalizing payment cards with token values)…”; in addition see at least [0086] via; “… It is assumed that upon approval of the payment card account application, the issuer computer 112b has issued a new PAN that represents the applied-for and now issued payment card account.  At block 908 the issuer computer 112b may be in communication with the token service provider 204 to obtain tokenization of the just-issued PAN...”; in addition see at least [0077] via: “…At block 812, the WSP computer 302 may provision the virtual card to the user's digital wallet…”). 
provisioning, by the card issuer backend, the token for the lost or not received card to the electronic wallet; (See at least [0087] via; “…in the process of FIG. 9. At block 912, the issuer computer may provision the payment token to the user's digital wallet..”)
generating, by the card issuer backend,  a replacement card number for the lost or not received card; (See at least [0096] via; “…Block 1006 represents issuance of a new PAN for the user's payment card account…”) 
requesting, by the card issuer backend, that a token service provider assign the token for the lost or not received card to the replacement card number; and  (See at least 908 the issuer computer 112b may be in communication with the token service provider 204 to obtain tokenization of the just-issued PAN. This may occur according to known principles for tokenization practices, as are familiar to those who are skilled in the art…”) See Fig. 9 step 908 labelled Tokenization request.
updating, by the card issuer backend, a customer profile with the replacement card number; (See at least [0097] via; “…Block 1008 may follow block 1006 in FIG. 10. At block 1008, the account issuer may request that the token service provider update its records to reflect the issuance of the new PAN…”)
wherein the token service provider changes an association of a token from being associated with the lost or not received card to being associated with the replacement card number, and provides the electronic wallet with replacement card information via an electronic wallet provider. (See at least [0098] via; “…At block 1010, the token service provider may map a payment token (previously provisioned to the account holder's digital wallet) to the new PAN. As soon as this has taken place (which may be in a matter of minutes--say 15 to 30 minutes--or less after the lost card report), the user may be able to use the token in his/her digital wallet…”)  
Although Goyal teaches the entry of the card information into the electronic wallet by means of the of the wallet service provider (WSP) computer, Goyal does not explicitly teach entry of the card information by the user which is taught by Colon that teaches [0070] via: “… it is possible for a user of a physical token 642 to make a virtual token loading request with the payment token entry point 630 … In other words, the user of a physical token 642 may have the physical token 642 scan/read by the payment token entry point 630 …in order to just transmit the unloaded account number 607A to the mobile wallet system/vault 134…”; in addition see at least [0057] via: “… FIG. 6 is a diagram of a system 600 for loading a virtual token managed by a mobile wallet system 101, such as illustrated in FIG. 4. The system 600 includes the mobile wallet/system vault 134 of FIG. 4 as well as a communications network 620, a payment processing point 625, and a payment token entry point 630….”; in addition see at least [0059] via: “…The payment token entry point 630 may comprise any type of point-of-sale ("POS") device, such as, but not limited to, a terminal, a kiosk, and other similar devices …”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Goyal to incorporate the teachings of Colon because as Colon suggests “…the function of the payment token entry point 630 … is to upload an unloaded account number 607B that is associated with the physical token 642 to the mobile wallet system/vault 134…” [0060] 

Goyal does not reach the following limitations that is taught by Mendes     
determining, by the card issuer backend, that the lost or not received card has not been provisioned to an electronic wallet associated with the cardholder;  (See at least [0056] via; “…At 308, the mobile wallet 116 in the memory 108 of the mobile device 102 is searched so as to locate any accounts associated with the payment processor 132. A determination is then made at 310 whether the mobile wallet 116 includes a linked virtual credit card 118 from the payment processor 132…) See fig 3.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Goyal in view of Mendes to incorporate the teachings of Mendes because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Goyal’s teaching regarding the instant emission and availability of a virtual payment card account for use by a consumer in a digital wallet after positive determination is made of an application for a payment card by a consumer that has lost his card could be modified to include Mendes’s teaching to include Mendes’ teaching regarding a method and system for mobile wallet payment processing whereby a request may be received from a mobile wallet operative on a mobile device for a virtual credit card, the request including device identification and a predefined payment form, whereby a virtual credit card is dynamically issued by a payment processor responsive to the request, with the virtual card  communicated to the mobile wallet on the mobile device and used to authorize a transaction with a vendor in order to complement Goyal’s application for the replacement of a payment card that was lost, into a digital wallet with the added feature of token linking in digital wallets.  

Goyal does not reach the following limitations that is taught by Wei     

retrieving, by the card issuer backend, card information from a customer record, the card information comprising a card number and an expiration date; (See at  least via [column 8,  lines 21- 24] via: “…receive data related to a plurality of financial instruments from the customer computer 122 … such as … a credit card number, a credit card expiration date, …”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Goyal in view of Wei to incorporate the teachings of Wei because each individual element and its function are shown in the prior art, albeit 

Regarding claims 2 and 11 Goyal, Colon, Mendes, and Wei teach the invention as claimed and detailed above with respect to claims 1 and 10 respectively. Goyal also teaches:
wherein the request to replace the card is received from an issuer application executed by an electronic device associated with the cardholder. (See at least [0034] via; “…The WSP 302 is shown as being in communication with the issuer computer 112a. The WSP 302 is also shown as being in communication with the user device 304…”; in addition see at least [0035] via: “…the user device 304 may be a mobile device (e.g., a smartphone), a laptop or notebook computer or a personal computer…”; in addition see at least [claim 14] via: “…receiving, from a consumer, an application for a payment card account…”) 

Regarding claims 3 and 12 Goyal, Colon, Mendes, and Wei teach the invention as claimed and detailed above with respect to claims 1 and 10 respectively. Goyal also teaches:
wherein the request to replace the lost or not received card is received from a browser. (See at least [0072] via; “…user interacts with the website maintained by the WSP computer 302 via the user device 304…”; in addition see at least [claim 14] via: “…receiving, from a consumer, an application for a payment card account…”)  

Regarding claims 4 and 13 Goyal, Colon, Mendes, and  Wei teach the invention as claimed and detailed above with respect to claims 1 and 10 respectively. Goyal also teaches:
wherein the step of determining that the lost or not received card has not been provisioned to the electronic wallet token in his/her digital wallet…”)

Regarding claims 8 and 17 Goyal, Colon, Mendes, Wei and Bradstreet teach the invention as claimed and detailed above with respect to claims 1 and 10 respectively. Goyal also teaches:
wherein the step of generating a replacement card number for the lost or not received card comprises: 
marking, by the card issuer backend the lost or not received card as lost or not received; and (See at least [0094] via; “…upon receiving the report of the lost card, the account issuer may deactivate the PAN which identifies the user's payment card account…”) 
generating, by the card issuer backend,  the replacement card number for the lost or not received card. (See at least [0096] via; “…Block 1006 represents issuance of a new PAN for the user's payment card account. This of course is done by the account issuer….”) 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being un-patentable by Goyal, in view of Colon, in view of Mendes, in view of Wei and in further view of Bradstreet et. al. (US 2021/0012312 A1) hereinafter “Bradstreet”.

Regarding claims 9 and 18 Goyal, Colon, Mendes, and Wei teach the invention as claimed and detailed above with respect to claims 1 and 10 respectively. However, Goyal is silent with respect to the following claim that is taught by Bradstreet:
wherein the replacement card information comprises replacement card data and replacement card art for the replacement card number. (See at least [0053] via; “…With reference now to 330 of FIG. 3 and to FIG. 1…. replacement credit account information will include only information needed by the credit account provider for verifying and/or authorizing purchases with the virtual credit account in the customer's mobile wallet. …. other aspects that are normally provided on a physical credit card (e.g., information about what to do if the card is lost, T's and C's, one or more contact phone numbers, holograms, chips, magnetic strips, and the like) may or may not be provided in the portion of the replacement credit account information provided to the customer…”).



Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive. (FP 7.37)

Applicant amended claims 1-2, 4, 8-11, 13, 17-18 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
STEP 2A PRONG ONE: 
Applicant argues that in view of the amendments to claims 1 and 10, they recite a technical solution to a problem by provisioning by a card issuer backend a token for a lost or not received card, and as such are not directed to "Certain Methods of Organizing Human Activity under fundamental economic practices and or commercial transactions as it recites card replacement for a lost or not received card", since there is no recitation of hedging, insurance, mitigating risk, agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations, or managing social activities, teaching, and following rules or instructions between people. Specifically the 
The Examiner disagrees. As described in the specification [0002] the invention can be summarized as: “when a cardholder of a credit card loses or has his or her credit card not received, and does not have the card tokenized in an electronic wallet (e.g., the ApplePay digital wallet), the cardholder generally must wait to receive a new card before he or she is able to provision the card to the electronic wallet and conduct a transaction with the new card”. This invention is one that provides a solution by providing an instant issuance of a virtual card to a digital wallet before the card arrives. The claims as analyzed in this office action falls under the grouping of certain methods of organizing human activity under fundamental economic practices and or commercial transaction as it recites card replacement for a lost or not received card. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.   
Applicant arguments regarding STEP 2A PRONG TWO: 
Applicant argues that the claims integrates any alleged judicial exception into a practical application using the additional elements of "generating, by the card issuer backend, a token for the lost or not received card by mimicking entry of card information by the cardholder into the electronic wallet” that represents in a meaningful way the use of the alleged judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.         
The Examiner disagrees since the additional elements recited, as analyzed under step 2A prong two, do not integrate the abstract idea into a practical application since they amount to a) mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)) and b) insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Applicant arguments regarding STEP 2B
Applicant argues that under Step 2B, the claims recite "significantly more" than the alleged abstract idea. The Applicant argues that it is “far from routine and conventional” for the issuer backend to mimic entry of card information by the 
The Examiner disagrees since all of the additional elements recited, as analyzed under step 2B, do not integrate the abstract idea into an inventive concept since they amount to a) mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)) and b) insignificant extra solution activities to the judicial exception specific to data gathering (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)).   Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 102 and 35 U.S.C § 103:
Regarding the 35 U.S.C § 102 rejection Applicant argues that Goyal does not disclose all elements of independent claims 1 and 10 and hence cannot anticipate them. Specifically Applicant argues that Goyal does not disclose: “determining that the lost or not received card has not been provisioned to an electronic wallet associated with the cardholder". Examiner agrees and has replaced Goyal with art by Mendes to teach the above limitation. Furthermore the 35 U.S.C § 102 rejection was changed to a 35 U.S.C § 103 rejection.  
Regarding the 35 U.S.C § 103 rejection Applicant argues that Bradstreet does not disclose: “generating, by the card issuer backend, a token for the lost or not received card by mimicking entry of card information by the cardholder into the electronic wallet” in claims 1 and 10. Examiner has changed art from Bradstreet to Colon to teach the above cited claim. 
Accordingly, for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-4, 8-13, 17-18 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. Examiner has changed the 35 USC § 102 rejection of claims 1-4 & 10-13 as anticipated by Goyal and the 35 USC § 103 rejection of claims 5-9 & 14-18 as being un-patentable by Goyal in view of Bradstreet   In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/
Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697